Per Curiam.
Action for damages for loss of a family photograph left with defendant for enlargement. The court awarded plaintiff $100. There was no proof justifying the award. The measure of damages in such a case is the value to- the plaintiff, taking into consideration the cost of the picture lost, the probability of replacing it, etc. No award for sentimental value can be made. (Lake v. Dye, 232 N. Y. 209, at p. 214; Wamsley v. Atlas Steamship Co., 50 App. Div. 199.)
Judgment reversed and a new trial ordered, with ten dollars costs to appellant to abide the event.
All concur; present, Bijur, Callahan and Peters, JJ.